DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/21 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 04/12/21, claims 1 and 5 have been amended, and claims 2-4 have been canceled.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 04/12/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.
Furthermore, in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new ground(s) of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1 and 5-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fukaya et al (2013/0236107 A1) in view of Grindstaff et al (2013/0322697 A1), Shimomura (6,477,260 B1), Yang (2010/0246901 A1, Nakamura et al (2010/0082238 A1). and Seki et al (2009/0169052 A1).
Regarding claim 1, Fukaya et al discloses a method for determining a distance and/or a speed relative to a vehicle based on at least one image, the method comprising:
extracting characteristic features … from the image, the at least one image being provided by a single camera of a plurality of cameras of the motor vehicle [See Figs. 5 and 9; Fig. 9 shows a single camera; Fig. 9 also shows feature point of target (object to be measured); para. 0054: The feature point extracting unit 103 extracts feature points of the photographed object by software processing from frame images forming the moving images obtained by the moving image obtaining unit 101. In the extracting of the feature points];
determining a reference point … based on the characteristic features [Figs. 5 and 9 show feature points (i.e., reference point) measured on a target; para. 0053: The exterior orientation parameter obtaining unit 102 has a function for obtaining exterior orientation parameters based on information provided from external sections. The information provided from the external sections includes marks (i.e., characteristic features) on the street and information obtained from optical beacons, radio beacons, and the like which are provided on the street and the road; [para. 0056: The feature point coordinates calculating unit 105 calculates three-dimensional coordinates of feature points extracted from photographed images of the object to be measured by using a forward intersection method. In the forward intersection ;
determining the distance and/or the speed … based on the reference point [para. 0078: 3D coordinates of target feature point; para. 0167: In this case, a camera speed calculating unit 112 and a camera position calculating unit 113 (camera position calculating unit using a camera speed) are added to the block diagram shown in FIG. 2. The camera speed calculating unit 112 calculates a moving speed of the camera 400. The camera position calculating unit 113 calculates a position of the camera 400 from the speed of the camera 400. FIG. 10 shows one example of steps of processing]; and
determining a baseline in the at least one image based on the characteristic features, the baseline being in a transition area … to a ground surface in the at least one image [para. 0053: the exterior orientation parameter obtaining unit 102 has a function for obtaining exterior orientation parameters based on information provided from external sections. The information provided from the external sections includes marks on the street (i.e., transition marks such as on the road/street/ground) and information obtained from optical beacons, radio beacons, and the like which are provided on the street and the road; para. 0083], 
wherein a point located on the baseline is determined as the reference point [para. 0083: A case, in which the exterior orientation parameters (X.sub.0, Y.sub.0, Z.sub.0, .omega., .phi., .kappa.) of the camera 400 in the third frame are calculated by using the single photo orientation, will be explained with reference to FIG. 7. In the single photo orientation, a position O (X.sub.0, Y.sub.0, Z.sub.0) and a direction (.omega., .phi., .kappa.) of a camera, which is used for taking a photograph, are calculated by using a collinearity condition formed on a reference point in the photograph. The collinearity condition is a condition in which a projection center O, a photographic image (p.sub.1, p.sub.2, p.sub.3), and objective points (Op.sub.1P.sub.1, Op.sub.2P.sub.2, Op.sub.3P.sub.3) to be measured are on one straight line (i.e., baseline). In this case, the objective points are feature points, and wherein in determining the baseline, first, an orientation of the baseline, and subsequently, a position of the baseline in the at least one image are determined [para. 0083: orientation and position are determined],
wherein the baseline is a straight line, and determining an orientation of the baseline (such as from marks on street, and/or a straight line from (O(Xo,Yo,Zo) to (P1, P2, P3, corresponding to pictures of a ground surface)) and (O1 to O2 corresponding to X axis) as seen on Figs. 7-8, respectively) in the at least one image based on the characteristic features, the baseline being in a transition area to a ground surface in the at least one image (102) (the exterior orientation parameter obtaining unit 102 has a function for obtaining exterior marks on the street (i.e., transition area such as the road/ground/street surface) and information obtained from optical beacons, radio beacons, and the like which are provided on the street and the road) (paras. [0053], [0083], [0110]).
Fuquay et al does not seem to particularly disclose the target object aspects of the claim, and the baseline delimiting (to set a limit) a bottom edge of the target object, 
wherein determining the baseline comprises:
determining an auxiliary line along the orientation and disposed above the target
object in the at least one image, 
measuring a distance in the at least one image between each of the characteristic features and the auxiliary line,
selecting, among the characteristic features, a ground feature that has a greatest distance to the auxiliary line,
wherein the baseline is parallel to the auxiliary line and extends through the ground feature; and 
wherein the characteristic features of the target object are tracked over a sequence of images,
wherein optical flow vectors are determined as being the characteristic features, directional values of the optical flow vectors characterizing a direction of movement for each of the characteristic features over the sequence, and wherein an orientation of the baseline is determined based on the directional values of the optical flow vectors.
However, Fukaya et al further discloses wherein an orientation of the baseline is determined based on the directional values … [para. 0083], and determining a ground coordinate system (X,Y,Z), which is coordinate system of the object to be measured (para. [0084]).
Furthermore, in a similar field of endeavor, Grindstaff et al teaches, 
… of a target object relative to a motor vehicle… of the target object [para. 0039: During acquisition of the digital images, the camera 105 is positioned toward the object 100. The camera 105 may be manually positioned or held by a user or mounted to a fixed or moving platform. The reticle 160 identifies an initial area of interest 170 of the moving object 100. The system acquires an attribute of the moving vehicle (i.e., target object) within the initial area of interest. An attribute may be a geometric attribute, such as an area of the vehicle, a height or width of a portion of the vehicle or any other measure that changes with speed. Once the attribute is captured in the first image, the processing system determines the same attribute in one or more subsequent frames. FIG. 1B shows a representation of a car 100 in which an area of interest 170 is selected for the moving object 100. As shown, the left headlight is selected as the area of interest. It should be recognized that the reticle 160 defines an initial area of interest 170 and the actual area of interest may be a sub-set of the data within the reticle. For example, the reticle may include data representative of the left headlight 170, but may also include data representative of a car's bumper],
… of the target object [para. 0039: The system acquires an attribute of the moving vehicle within the initial area of interest. An attribute may be a geometric attribute, such as an area of the vehicle, a height or width of a portion of the vehicle or any other measure that changes with speed],
… associated with the target object [para. 0039],
… of the target object [para. 0039], 
… from the target object… [para. 0039], 
wherein the characteristic features of the target object are tracked over a sequence of images [para. 0056: If all of the images in the sequence have not been processed and a number of image N have not already been processed, image data representative of an attribute of the object that changes with speed is selected from the image. An area of interest is selected of the moving object. The area of interest may be the entire moving object, but for practical applications, the area of interest is a portion of the moving object. More specifically, the area of interest is the pixel color values for the area of interest], and
an image edge detector that identifies one or more edges (which would include a top/bottom (horizontal) edge or a top/bottom (vertical) edge) for selection (would include a limit that has been set on the selected edge) as the area of interest (the target object), which presumes that the camera is directed at the moving (target) object (Fig. 3; para. [0047]), 
an orientation corresponding to a direction of a movement (direction vector) of the target object (moving vehicle) in a sequence of images (video) and calculation of the ground level, in order to differentiate between vehicles and more accurately measure a vehicles speed [paras. [0003], [0055], [0059], [0055], [0005]).
Moreover, in a similar field of endeavor, Shimomura teaches a position/distance measuring apparatus applicable to a vehicle comprising:
determining an auxiliary line (yu, HU) along an orientation and disposed above a target object (vehicle) in the at least one image (ABS.; Figs. 9A, 10B, 12, and 13B; col. 15, lines 20-44; col. 21, lines 4-13), and
detecting a ground (feature) that has a greatest distance (range B) to the auxiliary line (yu, HU) (a case in which the detected ground feature would be at the lowest point from the auxiliary line) (col. 1, lines 35-45; col. 8, lines 1-7 and 13-23; col. 9, lines 59-61) and measuring a distance (range B) in the at least one image between each of the characteristic features (ground/road surface and a baseline) and the auxiliary line (yu, HU) (Figs. 9A and 10B; col. 11, lines 20-35),
wherein a baseline (yd, HD) is parallel to the auxiliary line (yu, HU) and extends through the ground, in order to detect the position of an obstacle and the vehicle, and determine the position of the lateral ends of the obstacle to be detected with a high accuracy   (Figs. 9A, 10B, and 13B; col. 2, lines 14-20).
Moreover, in a similar field of endeavor, Yang teaches operation support system, vehicle, and method for estimating 3D object area comprising detecting a ground feature (ground/road surface feature) from characteristic features (target features) in order to estimate, with desired accuracy, a 3D object area (abs.; paras. [0009-0010]).
Moreover, in a similar field of endeavor, Nakamura et al teaches vehicle positioning information update device comprising selecting a ground feature from a plurality of ground/characteristic features, in order to correct the own vehicle position based on the selected/recognize ground feature (paras. [0061], [0028], [0030], [0032]).
Moreover, in a similar field of endeavor, Seki et al teaches, 
wherein optical flow vectors are determined as being the characteristic features [Fig. 6: discloses cluster tracking; para. [0006]: optical flow; para. [0144]: In step S44, a clustering process is performed to group candidate points voted onto the voting plane 50, into adjacent groups. The groups produced by the clustering process are referred to as clusters], 
directional values of the optical flow vectors characterizing a direction of movement for each of the characteristic features over the sequence [Fig. 18; para. [0142]: Candidate points limited to predetermined ranges in an Xw direction which is the transverse direction of the vehicle and a Zw direction which is the longitudinal direction of the vehicle may also be extracted], and 
… of the optical flow vectors [Fig. 6: discloses cluster tracking; para. [0006]: optical flow] in order to detect objects of various shapes [para. 0144].
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for determining a distance and/or a speed relative to the vehicle as taught by Fuquay et al to incorporate/combine Grindstaff et al’s teachings as above so as to provide the target object aspects of the claim, and the baseline delimiting (to set a limit) bottom edge of the target object, wherein the characteristic features of the target object are tracked over a sequence of images, in order to differentiate (such as orientation, location, position, edge distinction) between vehicles and more accurately measure the vehicles speed, and further incorporate/combine Shimomura, Yang et al, and Nakamura et al’s teachings as above so as to determine the auxiliary line along the orientation and disposed above the target object in the at least one image, measure the distance in the at least one image between each of the characteristic features and the auxiliary line, and select, among the characteristic features, the ground feature that has the greatest distance to the auxiliary line, wherein the baseline is parallel to the auxiliary line and extends through the ground feature, so that the ground feature selected from the characteristic features would have the (greatest distance) measure (range B) to the auxiliary line (yu, HU), in a simple case that the selected ground feature (as in Yang’s ground feature) would be at the (lowest point) from the auxiliary line, in order to detect the position of an obstacle and the vehicle, correct the vehicle position based on the selected/recognize ground feature, and determine the position of the lateral ends of the obstacle to be detected with a high accuracy, and estimate, with desired accuracy, a 3D object area, and further incorporate/combine Seki et al’s teachings as above so that optical flow vectors are determined as being the characteristic features, directional values of the optical flow vectors characterizing a direction of movement for each of the characteristic features over the sequence, and wherein the orientation of the baseline is determined based on the directional values of the optical flow vectors, in order to detect objects of various shapes.
Regarding claim 5, Seki et al teaches wherein a subset of the directional values is selected from the directional values of the optical flow vectors by means of filtering, and wherein the orientation of the baseline is determined depending on the selected subset of the directional values [Fig. 6: cluster candidate points; ¶ 0142: Accordingly, an unnecessary voting process is prevented from being carried out for areas where there is no possibility for the vehicle 10 to pass through, resulting in a reduction in the amount of calculations.; ¶ 0154: In step S411 (base image feature point extracting means), a Sobel filtering process is performed for extracting edges and feature points from the base image; Furthermore, Gupta discloses the baseline feature (See Gupta, ¶ 0072 for example].
Regarding claim 6, Seki et al teaches wherein the filtering is performed by means of a histogram [¶ 0102: histogram; ¶ 0183: histogram-equalized].
Regarding claim 7, Seki et al teaches wherein, for providing the histogram, a plurality of value intervals for the directional values are defined, wherein, a number of the directional values is determined for each of the plurality of value intervals [¶ 0102: histogram; ¶ 0183: histogram-equalized; ¶ 0142: Candidate points limited to predetermined ranges in an Xw direction which is the transverse direction of the vehicle and a Zw direction which is the longitudinal direction of the vehicle; ¶ 0144: In step S44, a clustering process is performed to group candidate points voted onto the voting plane 50, into adjacent groups. The groups produced by the clustering process are referred to as clusters.], 
wherein the filtering includes that a main interval is detected, the main interval having the greatest number of the directional values [¶ 0150: In the voting plane 50, there are extracted a cluster 54a corresponding to a truck that is changing lanes in a relatively close forward position], and 
wherein for the subset for determining the orientation of the baseline, exclusively those directional values are selected, that are in the main interval, in particular in the main interval and additionally in preset value intervals around the main interval [¶ 0148: the total vote count of each of the clusters 52a, 52b, 52c is determined. The total vote count of the cluster 52a is 38, the total vote count of the cluster 52b is 21, and the total vote count of the cluster 52c is 3. Then, a threshold value Thz based on the values Zg of coordinates Zw which represent depths of centers g of gravity on respective areas of the clusters 52a, 52b, 52c is compared with each of the total vote counts.].
Regarding claim 8, Seki et al teaches wherein an average value is calculated from the selected subset of the directional values as the orientation of the baseline [para. 0123: the direction of the plane .PI. may be changed and then a rotation matrix R and a translation vector t may be determined according to the above process, after which the results are averaged to determine a rotation matrix R and a translation vector t with higher accuracy; Furthermore, Gupta discloses the baseline feature (See Gupta, ¶ 0072 for example)].
Regarding claim 9, Fukaya et al discloses that an exterior feature of a target object at a great distance (such as marks on the street) is detected from characteristic features as a ground feature [para. 0053: The exterior orientation parameter obtaining unit 102 has a function for obtaining exterior orientation parameters based on information provided from external sections. The information provided from the external sections includes marks on the street (i.e., transition area such as the road) and information obtained from optical beacons, radio beacons, and the like which are provided on the street and the road; para. 0083], 
the position of the baseline is determined such that the baseline extends through the ground feature [para. 0053: The exterior orientation parameter obtaining unit 102 has a function for obtaining exterior orientation parameters based on information provided from external sections. The information provided from the external sections includes marks on the street (i.e., transition area such as the road) and information obtained from optical beacons, radio beacons, and the like which are provided on the street and the road; para. 0083].
Fukaya et al does not particularly disclose representing the exterior feature of the target object at the great distance, among the characteristic features, from the auxiliary line in the direction perpendicular to the orientation of the baseline.
However, Grindstaff et al teaches representing an exterior feature of the target object in the direction perpendicular to an orientation of the baseline [para. 0039: During acquisition of the digital images, the camera 105 is positioned toward the object 100. The camera 105 may be manually positioned or held by a user or mounted to a fixed or moving platform. The reticle 160 identifies an initial area of interest 170 of the moving object 100. The system acquires an attribute of the moving vehicle (i.e., target object) within the initial area of interest. An attribute may be a geometric attribute, such as an area of the vehicle, a height or width (i.e., a direction other than horizontal may be measured, such as in a vertical/perpendicular direction) of a portion of the vehicle or any other measure that changes with speed].
Furthermore, Shimomura teaches,
determining an auxiliary line (yu, HU) along an orientation and disposed above a target object (vehicle) in the at least one image, and
detecting a ground and a distance measure (range B) between characteristic features (ground/road surface and the baseline) and the auxiliary line (yu, HU) in the at least one image as discussed above.
Moreover, Yang teaches detecting the ground feature (ground surface feature) from characteristic features (target features) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for determining a distance and/or a speed relative to the vehicle as taught by Fuquay et al to incorporate/combine Grindstaff et al, Shimomura, and Yang et al’s teachings as above so as to represent the exterior feature of the target object at the great distance, among the characteristic features, from the auxiliary line in the direction perpendicular to the orientation of the baseline, for substantially the same reasons/rational as discussed above.
Regarding claim 10, Fukaya et al discloses, wherein the reference point is determined as an intersection between the baseline and a lateral bounding line, which laterally bounds the target object in the image [para. 0010: The feature points are points which can be visually discriminated from another portion (roughness, recesses and projections, edges or the like) of an object (i.e., the bounds of the object including lateral directions) to be measured and which can be recognized as characteristic portions. For example, a line-shape edged portion can be recognized as a portion having feature points distributed linearly.; para. 0056: The feature point coordinates calculating unit 105 calculates three-dimensional coordinates of feature points extracted from photographed images of the object to be measured by using a forward intersection method. In the forward intersection method, directions from at least two known points to an unknown point are observed, and the position of the unknown point is determined as an intersection point of these directional lines [para. 0077: FIG. 6 is an explanatory diagram for explaining a forward intersection method. In the forward intersection method, directions from at least two of known points (O.sub.1, O.sub.2) to an unknown point P are observed, and the position of the unknown point P is determined as an intersection point of these directional lines].
Regarding claim 11, Grindstaff et al teaches, wherein the bounding line is a line vertically oriented in the image, which extends through a characteristic feature, which represents an exterior feature of the target object in the direction perpendicular to the vertical bounding line [para. 0039: During acquisition of the digital images, the camera 105 is positioned toward the object 100. The camera 105 may be manually positioned or held by a user or mounted to a fixed or moving platform. The reticle 160 identifies an initial area of interest 170 of the moving object 100. The system acquires an attribute of the moving vehicle (i.e., target object) within the initial area of interest. An attribute may be a geometric attribute, such as an area of the vehicle, a height or width (i.e., a direction other than horizontal may be measured, such as in a vertical/perpendicular direction) of a portion of the vehicle or any other measure that changes with speed.]
Regarding claims 12-13, Fukaya et al discloses a camera system for a motor vehicle [Fig. 1] comprising:
a camera that provides an image of an environmental region of the motorvehicle [Fig. 1]; and 
an image processing device configured to perform the method according to claim 1 [Fig. 1: moving image processing device 100].




Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Uchida et al (2012/0027258 A1), Object detection device.
B)	Hasegawa (2004/0066952 A1), Target recognizing device/method.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483